      Case 2:20-cv-02752-JTM-MBN Document 12 Filed 04/07/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


BIG EASY BLENDS, LLC, ET AL.                                     CIVIL ACTION

VERSUS                                                           NO: 2:20-CV-2752

MIRAGE INDUSTRIES, INC.                                          SECTION: “H”


                               ORDER AND REASONS
       The Court now examines subject matter jurisdiction sua sponte.
Defendant has failed to adequately plead diversity jurisdiction in its Notice of
Removal. Accordingly, Defendant shall amend its notice to correct this
jurisdictional defect within 20 days of the entry of this Order.
       This Court is duty-bound to examine the basis of subject matter
jurisdiction sua sponte.1 Subject matter jurisdiction in this case is premised
upon diversity of citizenship.2 Cases arising under § 1332 require, inter alia,
complete diversity of citizenship.3 “The concept of complete diversity requires
that all persons on one side of the controversy be citizens of different states
than all persons on the other side.”4




       1 Lane v. Halliburton, 529 F.3d 548, 565 (5th Cir. 2008) (citing Union Planters Bank
Nat’l Ass’n v. Salih, 369 F.3d 457, 460 (5th Cir. 2004)).
       2 See 28 U.S.C. § 1332.
       3 Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
       4 McClaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal

quotation marks and citations omitted).
                                               1
      Case 2:20-cv-02752-JTM-MBN Document 12 Filed 04/07/21 Page 2 of 3




       Defendant’s Notice of Removal alleges that Plaintiffs Big Easy Blends,
LLC and St. Charles Packaging, LLC are limited liability companies (“LLCs”).
For purposes of diversity jurisdiction, the “citizenship of a LLC is determined
by the citizenship of all of its members.”5 Accordingly, the party invoking
federal jurisdiction “must list the citizenship of each member of each limited
liability company to properly allege diversity of citizenship.”6 Defendant has
failed to properly allege the citizenship of Big Easy Blends, LLC and St.
Charles Packaging, LLC.
       Defendant’s failure to properly allege citizenship is not fatal.7 28 U.S.C.
§ 1653 provides that “[d]efective allegations of jurisdiction may be amended,
upon terms, in the trial or appellate courts.” A district court’s decision to permit
amendment under § 1653 turns on the nature of the jurisdictional defect. 8
Where “jurisdictional problems are of the ‘technical’ or ‘formal’ variety, they
fall squarely within the ambit of § 1653.”9 Thus, amendment should be allowed
where “‘diversity jurisdiction was not questioned by the parties and there is no
suggestion in the record that it does not in fact exist.’”10 The record in this


       5  Harvey v. Grey Wold Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
       6  Bona Fide Demolition & Recovery, LLC v. Crosby Constr. Co. of Louisiana, Inc., No.
07–3115, 2009 WL 413504, at *1 (E.D. La. Feb. 18, 2009) (citations omitted); see also Pyramid
Transp., Inc. v. Greatwide Dallas Mavis, LLC, No. 12–0149, 2013 WL 840664, at *6 (N.D.
Tex. Mar. 7, 2013) (“The citizenship of each member of a limited liability company must be
alleged.” (citations omitted)); Toney v. Knauf Gips KG, No. 12–638, 2012 WL 5923960, at *1
(M.D. La. Oct. 25, 2012) (“[T]o properly allege the citizenship of a limited liability company .
. . the party asserting jurisdiction must identify each of the entity’s members . . . and the
citizenship of each [member].” (internal footnote and citations omitted)).
        7 See Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000) (citation omitted).
        8 Id. at 888.
        9 Id.
        10 Stafford v. Mobil Oil Corp., 945 F.2d 803, 806 (5th Cir. 1991) (quoting Leigh v. Nat’l

Aeronautics & Space Admin., 860 F.2d 652, 653 (5th Cir. 1988)).
                                                2
     Case 2:20-cv-02752-JTM-MBN Document 12 Filed 04/07/21 Page 3 of 3




matter does not reveal, nor has any party argued, that diversity jurisdiction is
not present. Accordingly, Defendant is granted leave to amend the Notice of
Removal to allege “distinctly and affirmatively” the jurisdictional facts that
give rise to diversity jurisdiction.


                                 CONCLUSION
      For the foregoing reasons, the Court finds that Defendant has failed to
adequately allege diversity of citizenship. Defendant is granted leave to amend
the Notice of Removal within 20 days from the entry of this Order. Failure to
file timely an amended notice will result in dismissal for lack of subject matter
jurisdiction.




                        New Orleans, Louisiana this 7th day of April, 2021.




                                       ____________________________________
                                       JANE TRICHE MILAZZO
                                       UNITED STATES DISTRICT JUDGE




                                         3
